11/17/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs September 28, 2021

            STATE OF TENNESSEE v. SHAWN CASEY WALKER

                   Appeal from the Circuit Court for Cocke County
                       No. 9170    Carter Scott Moore, Judge
                      ___________________________________

                           No. E2020-01418-CCA-R3-CD
                       ___________________________________


Defendant, Shawn Casey Walker, pleaded guilty to one count of aggravated cruelty to
animals, a Class E felony. Following a sentencing hearing, the trial court imposed a
sentence of two years in confinement. On appeal, Defendant challenges the trial court’s
denial of an alternative sentence. Having reviewed the record and the briefs of the parties,
we affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Edward Cantrell Miller, District Public Defender; Keith E. Haas, Assistant District Public
Defender, for the appellant, Shawn Casey Walker.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Jimmy B. Dunn, District Attorney General; and S. Joanne Sheldon,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                                   Sentencing hearing

       The record does not contain a transcript of the guilty plea hearing; therefore, the
only facts to be gleaned from the record are those presented at the sentencing hearing.

      Christopher Green, Defendant’s cousin, testified that he had served in the Marine
Corps for five years. When he returned home, he discovered that his family had been
“taking advantage” of his grandmother, Zora Sane. Mr. Green began looking after his
grandmother because she was on “pretty serious medication” and received an SSI check.
Around July of 2019, he placed security cameras inside his grandmother’s apartment to
prevent family members from stealing his grandmother’s medication and her money.

       Defendant was also a grandson of Ms. Sane.1 Defendant moved in with his
grandmother in August, 2019. Mr. Green testified that Defendant did not have a job and
that he was “taking stuff from [their] grandmother’s house.” Mr. Green attempted to
remove Defendant and his sister from the house “because they were being a nuisance.”

        On the night before Thanksgiving Day in 2019, Mr. Green took dog food and treats
to his grandmother’s home for her dog “Reesie,” a Dachshund. Reesie had been “part of
the family for [ ] ten years.” On Thanksgiving morning, Defendant’s sister called Mr.
Green and told him that the dog was dead. Mr. Green watched the security camera footage
and saw that Defendant picked up the dog from under the front of a reclining chair, put the
dog on the couch beside him, and began punching the dog. Defendant then took off his
shirt and wrapped it around his hand and continued to punch the dog “for an hour, an hour
just beating her, kicking her, everything.” Mr. Green testified that his grandmother, who
was deaf and blind, was sitting in the recliner while Defendant beat the dog.

        Mr. Green testified that Reesie was his grandmother’s sole companion and “like a
comfort animal” to her. He testified that his grandmother had cared for the dog for ten
years and that the dog “was like her daughter.” He testified, “It was like a human. It was
the closest thing, other than what family she did have, but she was family.” He testified,
that his grandmother and Reesie “were always together . . . no matter what she was doing.
So now that she’s not there, it’s kind of like a, it’s an empty space. She’s not there no
more.” Mr. Green testified that the dog had never been aggressive.

       Mr. Green provided prosecutors in this case with a video recording of the incident.
Mr. Green testified that he and his brother monitored the security camera footage regularly
and that he had not seen Defendant mistreat the dog before Thanksgiving Day. Mr. Green’s
brother, Nick Green, testified similarly.

        Defendant testified that he began counseling at Cherokee Health Systems one month
prior to sentencing and had been to one counseling session. Defendant testified that he
“tried to” take care of his grandmother, but he acknowledged, “as they stated, I could have
done a better job.” Defendant admitted that he killed his grandmother’s dog. He testified
that he had been drinking and he did not “remember much.” He testified that he suffered

        1
            The warrant information contained in the presentence report states that Ms. Sane was Defendant’s
aunt.
                                                    -2-
from panic attacks and that his “memory [wa]s not really as good as it used to be.”
Defendant described himself as “a heavy drinker.” Defendant expressed remorse for his
actions and testified that he loved his grandmother.

        Defendant testified that he was “trying to become a better person.” He testified that
he regretted his actions and he “didn’t even like the memory of doing that.” He
acknowledged that his grandmother was in the room when he killed the dog and that after
he killed the dog, he placed it in his grandmother’s lap.

       Following Defendant’s testimony, the trial court considered the following
mitigating factors. The trial court declined to apply mitigating factor (11), that Defendant,
although guilty, committed the offense under such unusual circumstances that it was
unlikely that a sustained intent to violate the law motivated his conduct. See T.C.A. § 40-
35-113(11). The trial court noted that Defendant “stated he was drunk [and] that he doesn’t
remember doing it. But then he also stated . . . , I don’t like the memory of doing that.”
The court stated, “[s]o I’m not sure what to believe in that situation.” The trial court
acknowledged that Defendant had “no prior record,” but the court applied “a minimal
amount of weight” to that factor.

      The trial court next considered any applicable enhancement factors and found as
follows:

       [T]he Court is going to put a substantial amount of weight into number five.
       The defendant treated or allowed a victim to be treated with exceptional
       cruelty during the commission of the offense. So whether the victim is the
       Dachshund dog or the grandmother, these are two living things that were
       treated with an exceptional amount of cruelty. And we’ve got video in this
       matter that show[s] the dog being slowly put to death over the course of an
       hour. And then the dog is placed in grandmother’s lap after it’s dead. That’s
       fairly stout. So I think that qualifies as exceptional cruelty. So I’m going to
       put a lot of weight into number five.

See T.C.A. § 40-35-114(5) (“The defendant treated, or allowed a victim to be treated, with
exceptional cruelty during the commission of the offense[.]”). In applying enhancement
factor (14), the trial court observed:

       [Defendant] was the lady’s grandson. [Defendant] was living with this lady.
       We should expect comfort and support from our grandchildren. Nowadays
       there’s lots of grandparents raising their grandchildren. And this is not the
       way anyone should be treated, but let alone what I would like to think

                                            -3-
       grandchildren should do for their grandparents. This is just unconscionable.
       So the Court is going to put some weight into factor fourteen.

See id. § 40-35-114(14) (“The defendant abused a position of public or private trust[.]”).
The trial court further stated,

       based on the cruelty that I’ve seen in this situation, factor five overrides the
       other factors, including any factors that would presumptively entitle
       [Defendant] to probation because, I mean, this sounds like Jeffrey Dahmer
       or something like that. You know, these people you’ve got to watch out for
       [ ] the mistreatment of animals.

      At the conclusion of the sentencing hearing, the trial court imposed the maximum
sentence of two years in confinement. Defendant timely appealed.

                                          Analysis

       Defendant’s sole issue on appeal is the trial court’s denial of an alternative sentence.
Defendant argues that the trial court imposed the harshest sentence available without giving
proper weight to Defendant’s lack of a criminal history and remorse for his actions. The
State contends the trial court acted within its discretion in ordering Defendant to serve his
sentence in confinement.

       When a trial court denies probation or any other alternative sentence to an eligible
defendant and states on the record reasons that are in accordance with the purposes and
principles of sentencing, the court’s decision is reviewed under an abuse of discretion
standard, accompanied by a presumption of reasonableness. State v. Caudle, 388 S.W.3d
273, 278-79 (Tenn. 2012); State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). If the trial
court fails to articulate the reasons for denying an alternative sentence, the “abuse of
discretion standard with a presumption of reasonableness” does not apply on appeal and an
appellate court can either (1) conduct a de novo review to determine whether there is an
adequate basis for denying probation; or (2) remand for the trial court to consider the
requisite factors in determining whether to grant probation. State v. Pollard, 432 S.W.3d
851, 864 (Tenn. 2013).

       Before imposing a sentence, the trial court is statutorily required to consider the
following factors:

       (1) The evidence, if any, received at the trial and the sentencing hearing;
       (2) The presentence report;
       (3) The principles of sentencing and arguments as to sentencing alternatives;
                                             -4-
       (4) The nature and characteristics of the criminal conduct involved;
       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in §§ 40-35-113 and 40-35-114;
       (6) Any statistical information provided by the administrative office of the
       courts as to sentencing practices for similar offenses in Tennessee;
       (7) Any statement the defendant wishes to make in the defendant’s own
       behalf about sentencing; and
       (8) The result of the validated risk and needs assessment conducted by the
       department and contained in the presentence report.

T.C.A. § 40-35-210(b). The trial court must state on the record the statutory factors it
considered and the reasons for the ordered sentence. Id. § 40-35-210(e); Bise, 380 S.W.3d
at 705-06. “Mere inadequacy in the articulation of the reasons for imposing a particular
sentence, however, should not negate the presumption [of reasonableness].” Bise, 380
S.W.3d at 705-06. A trial court’s sentence “should be upheld so long as it is within the
appropriate range and the record demonstrates that the sentence is otherwise in compliance
with the purposes and principles listed by statute.” Id. at 709-10.

       “A defendant shall be eligible for probation under this chapter if the sentence
actually imposed upon the defendant is ten (10) years or less,” with some exceptions. See
id. § 40-35-303(a) (2019). In determining whether confinement is appropriate, the trial
court should consider the following principles:

       (A) Confinement is necessary to protect society by restraining a defendant
       who has a long history of criminal conduct;
       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses; or
       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant[.]

T.C.A. § 40-35-103(1)(A)-(C) (2019). Additionally, the sentence imposed should be (1)
“no greater than that deserved for the offense committed,” and (2) “the least severe measure
necessary to achieve the purposes for which the sentence is imposed.” Id. § 40-35-103(2),
-103(4). Factors to be considered in determining whether to impose a sentence of probation
include: (1) the defendant’s amenability to correction; (2) the circumstances of the offense;
(3) the defendant’s criminal record; (4) the defendant’s social history; (5) the defendant’s
physical and mental health; and (6) special and general deterrence value. State v. Trent,
533 S.W.3d 282, 291 (Tenn. 2017) (citing State v. Electroplating, Inc., 990 S.W.2d 211,
229 (Tenn. Crim. App. 1998)).

                                            -5-
        Here, because Defendant received a sentence of ten years or less, he was eligible for
probation. T.C.A. § 40-35-303(a) (2019). The record does not reflect that the trial court
considered all of the relevant sentencing factors in its analysis. In its brief, the State asserts
that “[t]he trial court properly exercised its discretion when it found that confinement was
necessary to avoid depreciating the offense based on the extreme[] cruelty and viciousness
which [D]efendant inflicted upon the dog.” However, the State makes no reference to the
record, and the transcript of the sentencing hearing contains no such finding by the trial
court. The trial court failed to make a specific finding that confinement was necessary to
avoid depreciating the seriousness of the offense or that the circumstances of the offense
were “especially violent, horrifying, shocking, reprehensible, offensive or otherwise of an
excessive or exaggerated degree, and the nature of the offense [] outweigh[ed] all factors
favoring sentencing other than confinement.” See State v. Trotter, 201 S.W.3d 651, 654
(Tenn. 2006); see also State v. Travis, 622 S.W.2d 529, 534 (Tenn. 1981).

       Rather than remand this case to the trial court for consideration of the relevant
factors, however, we conclude that the record is sufficient to allow for a de novo review,
and we will consider whether the denial of probation was proper.

       In considering whether the circumstances of the offenses were especially violent,
our supreme court explained in State v. Trent that:

       before a trial court can deny probation solely on the basis of the offense itself,
       the circumstances of the offense as particularly committed in the case under
       consideration must demonstrate that the defendant committed the offense in
       some manner more egregious than is contemplated simply by the elements
       of the offense.

Trent, 533 S.W.3d at 292-93 (emphasis in original). Defendant was convicted of
aggravated cruelty to animals. A person commits aggravated cruelty to animals when, with
aggravated cruelty and with no justifiable purpose, he intentionally kills or intentionally
causes serious physical injury to a “companion animal,” which includes dogs. T.C.A. §
39-14-212(a) and (b)(2). Also, the Code defines “aggravated cruelty” as “conduct which
is done or carried out in a depraved and sadistic manner and which tortures and maims an
animal. . . .” T.C.A. § 39-14-212(b)(1).

        In order to support a denial of probation based upon a finding that the circumstances
of the offense were “especially violent, horrifying, shocking, reprehensible, [or] offensive”
the record must demonstrate that Defendant’s conduct was more egregious than that which
is proscribed by the statute. See Trotter, 201 S.W.3d at 654. Turning to the circumstances
of this case, we agree with the trial court’s assessment that Defendant’s actions were
exceptionally cruel. The information contained in the arrest warrant, which is included in
                                              -6-
the presentence report, states that Defendant put a blanket over the dog and “punch[ed] []it
as hard as he could.” It further states that, in the video, “you can see the dog trying to get
away. [Defendant] puts his hand around its mouth and nose like he’s trying to smother it
th[e]n continues to beat the dog for nearly an hour as the dog tries to run off.”

       Clearly, Defendant intentionally killed, with aggravated cruelty and no justifiable
purpose, a companion animal. We believe that the evidence also demonstrates that
Defendant’s conduct was more egregious than is necessary to establish the elements of the
offense. The record supports a finding that confinement is necessary to avoid depreciating
the seriousness of the offense and that the circumstances of the offense were especially
violent and reprehensible. Defendant repeatedly punched and suffocated his elderly,
disabled grandmother’s companion dog of ten years for approximately one hour and then
placed the dead dog’s body in his grandmother’s lap. He did this while his grandmother
was present in the room with him. The dog was like family to Defendant’s grandmother,
and she grieved the loss of the dog. Although Defendant expressed remorse for his actions,
he minimized his culpability by claiming that he was intoxicated and did not remember
killing the dog, and the trial court questioned Defendant’s credibility concerning his
memory of the incident.

       The presentence report indicates, and the trial court found, that Defendant had no
prior criminal history; however, we note that, when asked on direct examination whether
he had any prior criminal record, Defendant responded, “Other than misdemeanors.”
Regarding Defendant’s social history, the record reflects that Defendant graduated from
high school, that he had a spotty employment history, that he drank alcohol daily, and that
his alcohol consumption had “led to family conflict, employment problems, violations of
the law, and physical and mental health concerns.” Regarding Defendant’s physical and
mental health, Defendant began counseling shortly before his sentencing hearing to address
his panic attacks and anxiety. Defendant also reported that he had been “hospitalized for
mental health concerns approximately six times in the past.”

       Upon our de novo consideration of all the factors, we conclude that the trial court
did not err in denying probation. Defendant is not entitled to relief in this appeal.

                                      CONCLUSION

       In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.


                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE
                                            -7-